Citation Nr: 0305543	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for chronic 
obstructive pulmonary disease (COPD) (claimed as lung 
condition, shortness of breath, lightheadedness, dizziness).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Phoenix, Arizona.  The Board previously reviewed the 
appeal and issued a final decision in December 2002, which 
the Board, in a separate decision, subsequently vacated under 
38 C.F.R. § 20.904.   


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  By rating decision in January 1999, the RO found no new 
and material evidence to reopen the claim for COPD and 
entitlement to service connection for COPD as a result of in-
service tobacco use or nicotine dependence was denied; the 
veteran did not initiate an appeal.

3.  The evidence submitted since the January 1999 rating 
decision pertinent to the claim for service connection for 
COPD bears directly and substantially on the specific matter 
under consideration because it constitutes medical evidence 
showing COPD was the result of tobacco use begun in service 
and as a result of the dependence, the veteran continued to 
use tobacco products after service, which proximately caused 
the COPD disability; the evidence is by itself so significant 
that it must be considered in order to finally decide the 
merits of the claim.

4.  The evidence submitted in support of the claim for 
service connection for COPD establishes a nexus between 
current COPD and service.


CONCLUSIONS OF LAW

1.  The January 1999 RO decision, which denied new and 
material evidence to reopen the claim for service connection 
for COPD, including as a result of in-service tobacco use or 
nicotine dependence, is final.  38 U.S.C. § 7105 (c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been submitted since the 
January 1999 RO decision pertinent to the claim of service 
connection for COPD and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2002).

3.  COPD (claimed as lung condition, shortness of breath, 
lightheadedness, dizziness) was incurred in service secondary 
to in-service tobacco use or nicotine dependence.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
February 2001 Statement of the Case (SOC) and the October 
1999 letter provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA in that they clearly notify 
him of the evidence necessary to substantiate his claim.  The 
Board also notes that veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  The 
veteran submitted additional medical records.  He has not 
identified any other records that could substantiate his 
claim, nor has he indicated the existence of any outstanding 
Federal government record that could substantiate his claim.  
Since the RO has secured a complete record, the requirement 
under the VCAA that the RO advise the claimant of how 
responsibilities in developing the record are divided has 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the RO has secured a complete record and has also 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

The Board notes that new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim. 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002). However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001. 66 Fed. Reg. at 45,620.  The veteran 
submitted his claim prior to August 2001.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Service connection for lung disease (COPD) was initially 
denied by the RO in September 1990.  The veteran did not file 
a timely appeal from that action. Consequently, the September 
1990 decision became final.  As a result, service connection 
for COPD may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

In January 1998, the veteran submitted a claim seeking 
service connection for COPD secondary to smoking/nicotine 
dependence.  He alleged that his smoking began in 1968.  It 
should be noted that, as this claim was submitted in January 
1998, the prohibitions against an award of benefits found at 
38 U.S.C.A. § 1103 were not applicable to this claim.

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a situation in which a claimant, following final denials of 
claims of service connection for a lung condition that the 
claimant had attributed to different lung diseases, filed a 
claim for lung disability on the basis of exposure to 
asbestos in service, an etiological theory he had not 
previously asserted.  The Court held that the appellant's 
claim that service connection was warranted for his current 
lung disability on the basis of exposure to asbestos was not 
a separate and distinct disability claim, but rather was a 
claim that had been denied when service connection was 
previously denied for any lung disability.  The Court 
therefore concluded that the appellant was required to submit 
new and material evidence to reopen his claim for service 
connection for lung disability due to asbestos exposure. 
Ashford, 10 Vet. App. at 122-125.  However, the RO both 
considered whether there was new and material evidence to 
reopen the prior denial for service connection for COPD and 
considered the veteran's claims for COPD as a result of in-
service tobacco use and nicotine dependence on a de novo 
basis and denied the claims.  The veteran did not file a 
timely appeal with the January 1999 rating action, which 
denied the alternate basis for service connection.  

The Board must therefore consider the question of whether new 
and material evidence has been received to reopen the claim 
for COPD on any basis.  This question goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted. See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131  
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Claims for service connection of a disability or cause of 
death on the basis that such disability or death is 
attributable to the use of tobacco products during a 
veteran's period of active service have been effectively 
prohibited under 38 U.S.C. § 1103 (West 2002).  This 
legislation, however, only applies to claims filed after June 
9, 1998.  In this instance, the veteran's initial claim was 
submitted prior to June 9, 1998, and, accordingly, was 
considered by the RO in the January 1999 decision.

Historically, the veteran filed a claim for service 
connection for lung disease in June 1990, which was denied by 
rating decision dated in September 1990.  The January 1999 
rating decision denied the veteran's request to reopen his 
claim for service connection for COPD because the newly 
submitted evidence did not objectively demonstrate that COPD 
was acquired during service or was present following service.  
The veteran failed to provide evidence of a relationship 
between tobacco use or nicotine dependence in service and his 
COPD.  

At the time of the September 1990 and January 1999 rating 
decisions, the record included copies of service medical 
records, which reflect that the veteran complained of a 
hacking cough and reported considerable smoking.  The 
separation examination report indicates he complained of 
excessive shortness of breath; upon examination, his lungs 
were clear to auscultation.  The examiner concluded that the 
veteran's reference to shortness of breath referred to rapid 
breathing on exercise and was not considered significant.  
The record also included VA examinations from November 1972 
and July 1990, and VA outpatient records from April 1992 to 
June 1994.  The November 1972 examination report reflects 
complaints of shortness of breath on exertion over the last 
year or two.  The examining physician found that the 
shortness of breath was consistent with the patient who 
smokes and not consistent with any significant disease 
processes.  The July 1990 VA examination report indicates 
that the veteran smoked three packs of cigarettes a day and 
needed to be checked for dyspnea with exertional activities, 
which he claimed to have had since service.  The diagnostic 
impression was dyspnea on exertion probably representing COPD 
secondary to tobacco use.  VA outpatient record showed one 
complaint for shortness of breath in November 1992.

The evidence added since the January 1999 rating decision 
includes:  (1) VA outpatient records from November 1989 to 
November 1998, November to December 1999, February 2000, (2) 
a February 2000 VA examination pursuant to a claim for 
nonservice connected pension, and (3) a November 2002 medical 
report by M.E.M., M.D. with curriculum vitae.  VA outpatient 
records show no complaint for shortness of breath.  Pulmonary 
function analysis, accomplished in February 2000, 
demonstrated a moderate obstructive lung defect and airway 
obstruction.   

The February 2000 VA examination report reveals a medical 
history that includes shortness of breath during various 
activities, chronic cough, occasional wheezing at night, and 
smoking cigarettes since age 19, as many as three packs per 
day.  The veteran reported that he currently smokes two packs 
a day.   He denied use of inhalers or other medication for 
breathing and denied having undergone any breathing tests.  
Examination revealed a normal chest in general appearance 
with some limit of respiratory excursions and the diaphragms 
did not move well by percussion.  There was slight hyper 
resonance on percussion, but none in the precordium.  Breath 
sounds were reduced at the lung bases.  Posteriorly, there 
were no rales, wheezes, or rhonchi heard.  Anteriorly, there 
were diffuse expiratory wheezes and some prolongation of the 
expiratory phase.  There was no clubbing or edema.  The 
impression was COPD.

Dr. M's medical report of November 2002 reflects a medical 
history of smoking since age 19, which the veteran began in 
the service at boot camp.  He began by smoking one pack of 
menthol cigarettes a day, but has progressed to as many as 
three packs per day.  While in the service, he began having 
sporadic episodes of shortness of breath or cough with 
exertion.  He has experienced increasing respiratory 
complaints of a cough with daily phlegm production, wheezing, 
exertional dyspnea, and chest tightness.  The veteran 
reported a past history of asthma and allergic rhinitis.  He 
indicated that he had used an inhalant with some benefit, but 
denied use of corticosteroids.  Examination revealed the 
veteran was in mild respiratory distress.  Lungs showed 
diminished breath sounds bilaterally.  The veteran had a 
prolonged expiratory phase.  There was wheezing on exam.  He 
did not have pectus excavatum.  There was normal movement in 
the chest wall.  Cardiovascular examination revealed a 
regular rate and rhythm with no obvious murmurs, rubs, or 
gallops.  Extremities revealed slight clubbing, but no 
cyanosis.  Baseline pulmonary function studies were 
performed; values improved post bronchodilator therapy.  

The impression was moderately severe chronic obstructive 
pulmonary disease.  The doctor noted several sick calls for 
pharyngitis or upper respiratory tract infections.  Dr. M. 
stated that he did not feel these led to the veteran's COPD, 
but were probably an extension of his smoking habit at that 
time.  Dr. M. opined that the COPD is directly related to the 
veteran's significant tobacco use.  Noting the veteran's 
complaint of shortness of breath on his separation physical 
examination, Dr. M. further stated that changes were already 
occurring in the veteran's airways due to tobacco smoke in 
service, which has now progressed to the state of COPD.  Dr. 
M. opined that COPD is more likely than not related to 
service in that the veteran developed symptoms at that time 
and that is when his tobacco use began.  He concluded that 
the COPD is definitely secondary to the veteran's tobacco 
use, but unrelated to frequent sore throats or pharyngitis 
during his active duty.


II.  Analysis

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

A review of the record reflects that at the time of the 
January 1999 rating decision, there was evidence that the 
veteran had smoked two to three packs of cigarettes per day 
since he was in service.  The evidence showed a diagnosis of 
COPD in July 1990 and complaints of shortness of breath.  In 
the January 1999 rating action, the RO found that there was 
no new and material evidence to reopen the claim for service 
connection for COPD and also denied service connection for 
pulmonary disease related to tobacco use and nicotine 
dependence.  The veteran did not file a timely appeal.  
Subsequently, additional records were submitted to the Board 
and others were obtained by the RO.  The November 2002 
medical report, clearly demonstrates, as summarized above, 
that the veteran's COPD is directly related to service, in 
that the veteran began tobacco use in service, which 
continued for many years and ultimately caused the COPD 
disability.  This evidence has not previously been submitted.  
It bears directly and substantially on the issue of service 
connection and must be considered to in order to finally 
decide the merits of the claim.  Accordingly, the claim for 
service connection for COPD is reopened.

Review of the record reveals no complaints or history of 
shortness of breath, pain or pressure in the chest, or 
chronic cough in the May 1968 enlistment report of medical 
history or physical examination.  Service medical records 
reveal complaints related to smoking, such as, pain in the 
chest after smoking and chronic cough after smoking 
cigarettes on a number of occasions.  Post-service medical 
records, specifically, VA outpatient records reference a 
history of chronic smoking or complaints of chest pain, 
cough, or problems breathing in February 1990, November 1992, 
April 1994, February 1996, November 1999, and February 2000.  
While records do not show treatment for chronic complaints 
related to smoking for many years between 1972 and 1990, the 
veteran consistently reported continued tobacco use from age 
19 shortly after enlisting, which the record appears to 
corroborate.  Thus, the Board concludes that the veteran 
began smoking in service and continued his use of tobacco 
thereafter.  The medical opinion of Dr. M. overwhelmingly 
supports a medical link between the veteran's habitual 
smoking and his current COPD disability.  Accordingly, the 
Board finds that competent medical evidence shows that the 
veteran's current disability of COPD is secondarily related 
to his tobacco use that began in service.


ORDER

Service connection for chronic obstructive pulmonary disease 
is granted.


	
                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


